                  Case 4:20-cv-04568-HSG Document 29 Filed 10/09/20 Page 1 of 2
                                                                                                  5HVHW )RUP

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 
     7+(5(6$ $11 0&'21$/'                                        FY+6* HSG
                                                        &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE ; ORDER
    3* ( &25325$7,21 HW DO                          (CIVIL LOCAL RULE 11-3)
 
                                     Defendant(s).
 
         I, &KDUOHV ' &RUGLQJ                    , an active member in good standing of the bar of
     1HZ <RUN                     , hereby respectfully apply for admission to practice pro hac vice in the
   Northern District of California representing: 6XEURJDWLRQ 7UXVW $GYLVRU\ %RDUG             in the
                                                                $OH[DQGHU / &KHQH\
     above-entitled action. My local co-counsel in this case is __________________________________,     an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       6HYHQWK $YHQXH                                  2QH )URQW 6WUHHW
    1HZ <RUN 1<                                   6DQ )UDQFLVFR &$ 
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
                                              
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    FFRUGLQJ#ZLOONLHFRP                                DFKHQH\#ZLOONLHFRP
        I am an active member in good standing of a United States Court or of the highest court of
   another State or the District of Columbia, as indicated above; my bar number is:       .
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         I declare under penalty of perjury that the foregoing is true and correct.

      Dated:                                               V&KDUOHV'&RUGLQJ
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of &KDUOHV ' &RUGLQJ                         is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 10/9/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
Case 4:20-cv-04568-HSG Document 29 Filed 10/09/20 Page 2 of 2
